Citation Nr: 9927236	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  93-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected traumatic arthritis of the lumbosacral 
spine.

2.  Entitlement to service connection for disc disease of the 
lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD, 

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active service from May to August 1975 and 
from September 1990 to August 1991.

This appeal arises from an April 1992 rating decision of the 
Phoenix, Arizona Regional Office (RO) which, inter alia, 
granted service connection for traumatic arthritis of the 
lumbosacral spine and assigned a 10 percent evaluation 
effective from the date of separation from service in August 
1991.  In February 1993, the veteran informed the RO that he 
had relocated to Ohio; thereafter, this claim has been 
handled by the Cleveland RO.  The veteran testified at a 
Travel Board hearing before the undersigned member of the 
Board in August 1995.

In August 1996 and July 1998, the case was remanded by the 
Board for additional development of the evidence and for due 
process reasons.  By rating decision in February 1998, a 20 
percent rating was assigned for the service connected low 
back arthritis.  


REMAND

The instant appeal originated in October 1991 when the 
veteran filed a claim of service connection for back 
disability resulting from an injury suffered in service in 
December 1990.  

By rating decision in April 1992, service connection was 
granted for traumatic arthritis of the lumbosacral spine 
(first shown on VA x-rays in December 1991).  A 10 percent 
evaluation was assigned effective from August 1991 based on 
the presence of slight limitation of motion of the 
lumbosacral spine resulting from arthritis.  It was 
specifically noted in the rating decision that there was a 
history of disc disease prior to the date the veteran entered 
active service in September 1990.  Accordingly, the grant of 
service connection for low back disability did not include 
disc disease.  The veteran's claim of service connection for 
lumbar disc disease was received in April 1992, after the 
date of the April 1992 rating decision but prior to the date 
that the notice letter was sent informing him of that 
decision. 

A notice of disagreement was received in May 1992.  The 
veteran specifically noted his disagreement with the 
assignment of the 10 percent evaluation for arthritis of the 
lumbosacral spine, but he indicated that he was most 
concerned with his claim for disc disease.  A statement of 
the case was issued in September 1992 regarding the claim for 
a higher evaluation for the service connected arthritis of 
the lumbosacral spine.  By rating decision in December 1992, 
service connection for disc disease of the lumbosacral spine 
was denied as it was noted that disc disease was diagnosed 
prior to the time that the veteran entered active service in 
September 1990.  

A supplemental statement of the case that dealt with the 
issue of whether a rating in excess of 10 percent was 
warranted for low back arthritis was issued in January 1993.  
In the supplemental statement of the case, the veteran was 
further informed that service connection for intervertebral 
disc disease had been denied by rating decision of the same 
date.  It was further noted that this was the first notice of 
this decision that had been provided to the veteran.  The 
veteran submitted VA Form 1-9 to the RO in February 1993.  He 
expressed his disagreement with the RO's decision to deny 
service connection for disc disease.  

Based on the above procedural history, it was noted in the 
August 1996 remand that the issue of service connection for 
disc disease had not been perfected on appeal, but that this 
issue was considered to be inextricably intertwined with the 
perfected issue of whether a higher evaluation was warranted 
for the service connected arthritis of the low back.  As the 
issue of service connection for disc disease is inextricably 
intertwined with the claim for a higher evaluation, recent 
caselaw appears to indicate that this additional issue should 
also be considered to be perfected on appeal to the Board.  
As a result, the issue of entitlement to service connection 
for disc disease has been listed on the title page of this 
decision.
In addition, 38 C.F.R. § 20.302(c) provides that when a 
supplemental statement of the case covers issues that were 
not included in the original statement of the case, a 
substantive appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  In this case, as the veteran filed a 
substantive appeal in February 1993 within 60 days of the 
issuance of the January 1993 supplemental statement of the 
case that included consideration of the additional issue of 
service connection for disc disease, this additional issue 
has been properly perfected on appeal to the Board under the 
provisions of 38 C.F.R. § 20.302(c).  See also Archbold v. 
Brown, 9 Vet. App.124 (1996).  In view of the fact that the 
instant claim is being remanded to the RO for additional 
development of the evidence and for due process reasons, the 
characterization in the August 1996 remand that the veteran 
had not perfected an appeal on the issue of service 
connection for disc disease constitutes no more than harmless 
error.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Pursuant to the July 1998 remand, the veteran was afforded a 
VA orthopedic examination in January 1999.  This examination 
is inadequate for the evaluation of both the service 
connection and higher evaluation claims that are currently on 
appeal.  As to the service connection claim for disc disease, 
the January 1999 VA examination report indicates that the 
veteran originally was hurt in Desert Storm in 1991 and 
arthritis and disc disease of the low back were found.  The 
examiner then indicated that a review of the claims folder 
did not reveal evidence of any post service superimposed 
pathology.  In fact, the veteran suffered a back injury 
between two periods of active service in June 1990 several 
months prior to reentering active service in September 1990.  
A June 1990 MRI from Phoenix Memorial Medical Imaging 
Department, that was of record in January 1999, revealed 
minimal L5-S1 bulging disc.  As a result, the January 1999 VA 
medical opinion is fundamentally flawed as it was based on an 
erroneous factual premise.   

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  As the January 1999 VA 
examination (and any medical opinion it generated) is flawed, 
the requested evidentiary development regarding the service 
connection issue on appeal has not been accomplished.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand was necessary due to the RO's failure to 
follow the directives in the Board's remand.  It was further 
held that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  

The veteran contends that the RO erred in failing to grant a 
higher evaluation for the service connected low back 
arthritis.  The August 1996 remand noted that prior VA 
examinations had not adequately evaluated the veteran's claim 
to include consideration of 38 C.F.R. §§ 4.40 and 4.45 in the 
context of the Court's determination in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examination in September 1997 
did not include a consideration of the factors involved in 
DeLuca.  On VA examination in December 1996, it was noted 
that the veteran's low back disability may cause him some 
difficulties with heavy and repetitive bending and lifting 
activities secondary to pain and with a little more easy 
fatigability with no loss of coordination noted.  The 
examiner did not provide clinical findings as to the 
additional range of motion loss of the low back, if any, due 
to pain on use or during flare-ups.  Accordingly, the veteran 
needs another VA orthopedic rating examination that addresses 
the Court's holding in DeLuca.

Also in regard to the claim for a higher evaluation for the 
service connected low back disability, the Court has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as the rating action 
appealed from was the initial grant of service connection for 
the veteran's arthritis of the low back, the RO should 
consider the proper evaluation to be assigned for the 
veteran's service connected disability pursuant to the 
Court's holding in Fenderson.

Accordingly, this case is REMANDED for the following:
1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability since service, then obtain 
from the identified sources copies of all 
records that are not already in the 
claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
low back arthritis and to determine 
whether disc disease is attributable to 
service.  The veteran should be advised 
of the importance of appearing for the 
scheduled examination and the 
consequences of a failure to do so.  The 
claims folder must be available to the 
examiner for review prior to the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  Complete 
range of motion testing for the low back 
should be accomplished and the examiner 
should also provide the normal ranges of 
motion for the low back.  The examiner 
should record all complaints and clinical 
findings pertaining to disability of the 
low back.  

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
back motion loss due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

Based on a review of the claims folder 
and the current examination, the 
orthopedic examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that disc disease 
is etiologically related to the veteran's 
period of active military service from 
September 1990 to August 1991, or is 
secondary to or has been aggravated by 
(See Allen v. Brown, 7 Vet. App. 439 
(1995)) the service connected arthritis 
of the low back.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  All factors 
upon which the medical opinion is based 
must be set forth for the record.   

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and to the holdings in DeLuca, Allen and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination).  If the veteran fails to 
appear for a scheduled examination, the 
RO should associate with the claims 
folder verification of the date for which 
the examination was scheduled and the 
address to which notification was sent.  
The RO should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




